Exhibit 10.1

SECOND AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”), dated as of December 19, 2013, is made by and among NCI, INC., a
Delaware corporation (the “Company”), NCI INFORMATION SYSTEMS, INCORPORATED, a
Virginia corporation (“NCI Virginia”), KARTA TECHNOLOGIES, INC., a Texas
corporation (“Karta”), and ADVANCEMED CORPORATION, a Virginia corporation
(“AdvanceMed,” and together with the Company, NCI Virginia, Karta and each other
Subsidiary that becomes a party to the Loan Agreement (as such term is defined
below) from time to time in accordance with the provisions set forth therein,
collectively, the “Borrowers,” and individually, a “Borrower”), the Lenders (as
defined below) party hereto, and SUNTRUST BANK, in its capacity as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”), as Issuing Bank and as Swingline Lender.

RECITALS

WHEREAS, the Borrowers, the several banks and other financial institutions from
time to time party thereto (the “Lenders”) and the Administrative Agent are
parties to the Amended and Restated Loan and Security Agreement, dated as of
December 13, 2010, as amended by the Waiver, dated as of November 7, 2012, by
and among the Borrowers, the Lenders party thereto and the Administrative Agent,
as amended by the Waiver and Amendment to Amended and Restated Loan and Security
Agreement, dated as of December 31, 2012, by and among the Borrowers, the
Lenders party thereto and the Administrative Agent (as further amended, modified
or supplemented from time to time, the “Loan Agreement”);

WHEREAS, the Borrowers have requested that the Lenders and the Administrative
Agent agree to amend certain provisions of the Loan Agreement; and

WHEREAS, the Lenders and the Administrative Agent have agreed to do so, subject
to the terms and conditions of this Amendment;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

AGREEMENT

1. Incorporation of Recitals. The Recitals hereto are incorporated herein by
reference to the same extent and with the same force and effect as if fully set
forth herein. Capitalized terms defined in the Loan Agreement shall have the
same defined meanings when such terms are used herein.

2. Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:



--------------------------------------------------------------------------------

(a) The following definition is hereby added to Section 1 of the Loan Agreement
in the proper alphabetical order, to read in its entirety as follows:

“Second Amendment Effective Date” shall mean the date on which the conditions
precedent to the Second Amendment to Amended and Restated Loan and Security
Agreement, dated as of December 19, 2013, by and among the Borrowers, the
Lenders party thereto and the Administrative Agent, are satisfied as determined
by the Administrative Agent.

(b) The definition of “Applicable Margin” contained in Section 1 of the Loan
Agreement is amended to read in its entirety as follows:

“Applicable Margin” shall mean the applicable percentage corresponding to the
Funded Debt Ratio set forth below, as calculated by the Administrative Agent.
The Applicable Margin on the Second Amendment Effective Date for (a) Revolving
Loans that are LIBOR Loans or Index Rate Loans, and Swingline Loans that are
Index Rate Loans shall be 2.10%, and (b) Revolving Loans and Swingline Loans
that are Base Rate Loans shall be 2.10%. The Applicable Margin will be adjusted
on a quarterly basis in accordance with the table set forth below:

 

Funded Debt Ratio

   Applicable Margin for Revolving
LIBOR Loans and Index Rate Loans
and for Swingline Index Rate Loans     Applicable Margin for
Revolving and Swingline
Base Rate Loans  

Less than 1.00 to 1.

     2.10 %      2.10 % 

Equal to or greater than 1.00 to 1, and less than to 1.75 to 1.

     2.35 %      2.35 % 

Equal to or greater than 1.75 to 1, and less than to 2.50 to 1.

     2.60 %      2.60 % 

Equal to or greater than 2.50 to 1.

     3.10 %      3.10 % 

 

2



--------------------------------------------------------------------------------

The Applicable Margin will be adjusted to the percentage corresponding to the
applicable Funded Debt Ratio in effect as of the last day of each fiscal quarter
of the Company. The adjustment will become effective as of the first day of the
calendar month next succeeding delivery to the Administrative Agent of the
Company’s consolidated financial statements for the last month of each fiscal
quarter pursuant to Section 5.8, commencing with the fiscal quarter of the
Company ending December 31, 2013. No decrease in the Applicable Margin shall
become effective if, at such time, any Event of Default has occurred and is
continuing until such time as such Event of Default is cured or waived in
accordance with the terms of this Agreement and no other Events of Default have
occurred and are continuing. If the Company’s financial statements are not
delivered to the Administrative Agent within the specified time periods, the
Applicable Margin may be increased, at the option of the Administrative Agent,
or upon written notice from the Required Lenders to the Administrative Agent and
the Company, to the highest applicable percentage above, to be effective from
the date on which the statements were due through the date on which such
financial statements are delivered to the Administrative Agent, whereupon the
Applicable Margin shall again be adjusted to the applicable percentage
corresponding to the Funded Debt Ratio in effect as of the last day of such
fiscal quarter of the Company; provided, further, that in the event that any
financial statements delivered pursuant to Section 5.8 is shown to be inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, and only
in such case, then the Borrowers shall (i) immediately deliver to the
Administrative Agent corrected financial statements for such Applicable Period,
(ii) immediately determine the Applicable Margin for such Applicable Period
based upon the corrected statements and (iii) promptly pay to the Administrative
Agent the accrued additional interest owing as a result of such increased
Applicable Margin for such Applicable Period, which payment shall be promptly
applied by the Administrative Agent in accordance with Section 2.23. The
provisions of this definition are in addition to rights of the Administrative
Agent and Lenders with respect to Section 2.11 and Section 9.

(c) The definition of “Commitment Termination Date” contained in Section 1 of
the Loan Agreement is amended to read in its entirety as follows:

“Commitment Termination Date” shall mean the earliest of (i) January 31, 2017,
(ii) the date on which the Revolving Commitments are terminated pursuant to
Section 2.20 and (iii) the date on which all amounts outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise), and any extension or extensions thereof
granted by all of the Lenders.

 

3



--------------------------------------------------------------------------------

(d) Clause (b) of the definition of “Permitted Acquisitions” contained in
Section 1 of the Loan Agreement is amended to read in its entirety as follows:

(b) the Target has Permitted Acquisition EBITDA for the twelve month period
ending as of the most recent fiscal quarter end prior to the acquisition date in
an amount (i) greater than $0 and (ii) not exceeding EBITDA of the Company and
its Subsidiaries (not including the Target) for such period,

(e) Clause (g) of the definition of “Permitted Acquisition” contained in
Section 1 of the Loan Agreement is amended so that the reference to
“$50,000,000” shall be a reference to “$100,000,000.”

(f) The reference to “30 days” in Section 5.8(a) is amended to be a reference to
“45 days.”

(g) The reference to “30 days” in Section 5.8(g) is amended to be a reference to
“45 days.”

(h) The reference to “$3,000,000” in clause (c)(ii) of Section 6.6 is amended to
be a reference to “$4,000,000.”

(i) Except as specifically modified by this Amendment, the terms and provisions
of the Loan Agreement are ratified and confirmed by the parties hereto and
remain in full force and effect.

(j) Each of the Borrowers, the Administrative Agent and each Lender agrees that,
after the Amendment Effective Date (as hereinafter defined), each reference in
the Loan Documents to the Loan Agreement shall be deemed to be a reference to
the Loan Agreement as amended hereby.

3. No Implied Waivers. Each of the Borrowers acknowledges and agrees that this
Amendment shall not constitute a waiver, express or implied, of any Default,
Event of Default, covenant, term or provision of the Loan Agreement or any other
Loan Document, nor shall it create any obligation, express or implied, on the
part of the Administrative Agent or any Lender to waive, or to consent to any
amendment of, any existing or future Default, Event of Default or violation of
any covenant, term or provision of any Loan Document. The Administrative Agent
and the Lenders shall be entitled to require strict compliance by the Borrowers
with the Loan Documents, and nothing herein shall be deemed to establish a
course of action or a course of dealing with respect to requests by the Company
or any Borrower for waivers or amendments of any Default, Event of Default,
covenant, term or provision of any Loan Document.

4. Effectiveness of Amendment. This Amendment and the amendments contained
herein shall become effective on the date (the “Amendment Effective Date”) when
each of the conditions set forth below shall have been fulfilled to the
satisfaction of the Administrative Agent:

(a) The Administrative Agent shall have received counterparts of this Amendment
and all other Loan Documents or other documents, instruments and certificates
required hereby or thereby (collectively, the “Modification Documents”), each
duly executed and delivered on behalf of the Borrower and the other Loan Parties
parties thereto, as applicable.

 

4



--------------------------------------------------------------------------------

(b) No event shall have occurred and be continuing that constitutes an Event of
Default, or that would constitute an Event of Default but for the requirement
that notice be given or that a period of time elapse, or both.

(c) All representations and warranties of the Borrowers contained in the Loan
Agreement shall be true and correct in all material respects (or, if qualified
by materiality, in all respects) at the Amendment Effective Date as if made on
and as of such Amendment Effective Date (except that any representation or
warranty relating to any financial statements shall be deemed to be applicable
to the financial statements most recently delivered to the Administrative Agent
in accordance with the provisions of the Loan Documents).

(d) The Borrowers shall have delivered to the Administrative Agent (1) certified
copies of evidence of all corporate and company actions taken by the Borrowers
to authorize the execution and delivery of the Modification Documents,
(2) certified copies of any amendments to the articles or certificate of
incorporation, organization or formation, bylaws, partnership certificate and
operating agreement of the Borrowers since the date of the Loan Agreement, (3) a
certificate of incumbency for the officers or other authorized agents or
partners of the Borrowers executing the Modification Documents and (4) such
additional supporting documents as the Administrative Agent or counsel for the
Administrative Agent reasonably may request.

(e) The Borrowers shall have paid the fees and expenses required to be paid by
Section 9 of this Amendment.

(f) All documents delivered pursuant to the Modification Documents must be of
form and substance satisfactory to the Administrative Agent and its counsel, and
all legal matters incident to this Amendment must be satisfactory to the
Administrative Agent’s counsel.

5. Amendment Only; No Novation; Modification of Loan Documents. Each of the
Borrowers acknowledges and agrees that this Amendment and the other Modification
Documents only amend the terms of the Loan Agreement and the other Loan
Documents and do not constitute a novation, and each of the Borrowers ratifies
and confirms the terms and provisions of, and its obligations under, the Loan
Agreement and the other Loan Documents in all respects. Each of the Borrowers
acknowledges and agrees that each reference in the Loan Documents to any
particular Loan Document shall be deemed to be a reference to such Loan Document
as amended by this Amendment and the other Modification Documents. To the extent
of a conflict between the terms of any Loan Document and the terms of this
Amendment, the terms of this Amendment shall control.

6. Successors and Assigns. This Amendment shall be binding upon the Borrowers,
the Lenders and the Administrative Agent and their respective successors and
assigns, and shall inure to their successors and assigns.

7. No Further Amendments. Nothing in this Amendment, the other Modification
Documents or any prior amendment to the Loan Documents shall require the
Administrative Agent or any Lender to grant any further amendments to the terms
of the Loan Documents. Each of the Borrowers acknowledges and agrees that there
are no defenses, counterclaims or setoffs against any of their respective
obligations under the Loan Documents.

 

5



--------------------------------------------------------------------------------

8. Representations and Warranties. Each Borrower represents and warrants that
each of this Amendment and each of the other Modification Documents has been
duly authorized, executed and delivered by it in accordance with resolutions
adopted by its board of directors or comparable managing body. All other
representations and warranties made by the Borrowers in the Loan Documents are
incorporated by reference in this Amendment and are deemed to have been repeated
as of the date of this Amendment with the same force and effect as if set forth
in this Amendment, except that any representation or warranty relating to any
financial statements shall be deemed to be applicable to the financial
statements most recently delivered to the Administrative Agent in accordance
with the provisions of the Loan Documents. The Borrowers represent and warrant
to the Administrative Agent, the Lenders, the Issuing Bank and the Swingline
Lender that, after giving effect to the terms of this Amendment and the other
Modification Documents, no Default nor Event of Default has occurred and been
continuing.

9. Fees and Expenses. In consideration of the amendments to the Loan Agreement
and the other Loan Documents set forth herein and in the other Modification
Documents, the Borrowers jointly and severally agree to pay to the
Administrative Agent or the Arranger, for the ratable benefit of each Lender
executing and delivering this Amendment (pro rata according to the respective
Revolving Credit Percentages of the relevant Lenders), on the Amendment
Effective Date, a nonrefundable amendment fee equal to 0.125% of the Aggregate
Revolving Commitments as of the Amendment Effective Date. The Borrowers hereby
confirm their joint and several obligations under Section 11.3(a) of the Loan
Agreement to pay all reasonable, out-of-pocket fees and expenses of the
Administrative Agent and the Arranger in connection with this Amendment and the
other Modification Documents, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent and the Arranger.

10. Confirmation of Lien. Each Borrower hereby acknowledges and agrees that the
Collateral is and shall remain in all respects subject to the lien, charge and
encumbrance of the Loan Agreement and the other Loan Documents and nothing
herein contained, and nothing done pursuant hereto, shall adversely affect or be
construed to adversely affect the lien, charge or encumbrance of, or conveyance
effected by the Loans or the Loan Documents or the priority thereof over other
liens, charges, encumbrances or conveyances.

11. Severability. Any provision of this Amendment held to be illegal, invalid or
unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity or unenforceability
without affecting the legality, validity or enforceability of the remaining
provisions hereof or thereof; and the illegality, invalidity or unenforceability
of a particular provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

12. Governing Law. This Amendment shall be construed in accordance with and be
governed by the laws (without giving effect to the conflict of law principles
thereof) of the Commonwealth of Virginia.

13. Counterparts. This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts (including by telecopy
or by email, in pdf format), and all of said counterparts taken together shall
be deemed to constitute one and the same instrument. It shall not be necessary
that the signature of, or on behalf of, each party, or that the signatures of
the persons required to bind any party, appear on more than one counterpart.

[SIGNATURES ON FOLLOWING PAGES]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be signed
by their respective duly authorized representatives all as of the day and year
first above written.

 

BORROWERS: NCI, INC., a Delaware corporation By:  

/s/ Jon L. Frank

Name:   Jon L. Frank Title:   Vice President, Controller NCI INFORMATION
SYSTEMS, INCORPORATED, a Virginia corporation By:  

/s/ Jon L. Frank

Name:   Jon L. Frank Title:   Vice President, Controller KARTA TECHNOLOGIES,
INC., a Texas corporation By:  

/s/ Jon L. Frank

Name:   Jon L. Frank Title:   Vice President, Controller ADVANCEMED CORPORATION,
a Virginia corporation By:  

/s/ Jon L. Frank

Name:   Jon L. Frank Title:   Vice President, Controller

[SIGNATURES CONTINUE ON FOLLOWING PAGES]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: SUNTRUST BANK, a Georgia banking corporation, as
Administrative Agent, Issuing Bank and Swingline Lender By:  

/s/ Heather N. Nemeroff

Name:   Heather N. Nemeroff   Vice President

[SIGNATURES CONTINUE ON FOLLOWING PAGES]



--------------------------------------------------------------------------------

LENDER:

SUNTRUST BANK, a Georgia banking

corporation, as a Lender

By:  

/s/ Heather N. Nemeroff

  Heather N. Nemeroff   Vice President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

LENDER: CITIZENS BANK OF PENNSYLVANIA, a Pennsylvania state chartered bank, as a
Lender By:  

/s/ Tracy Van Riper

 

Tracy Van Riper

 

Senior Vice President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

LENDER:

BRANCH BANKING AND TRUST

COMPANY, a North Carolina banking

corporation, as a Lender

By:  

/s/ James E. Davis

 

James E. Davis

 

Senior Vice President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

LENDER: CAPITAL ONE NATIONAL ASSOCIATION, a national banking association By:  

/s/ Joseph C. Costa

 

Joseph C. Costa

 

Senior Vice President